OFFICEOFTHEATTORNEY           GENERALOF-
                             AUSTIN




Honorable Walker Carson
county Attorney
Hudspeth County
Sierra Elanca, Tsar
Dear Sir:                 Opinion Wo. C-3040
                          Ra: ~~~~~y.,Sunsyors- qualiflos-
                                     - license not required.



          "Can CoB4slrlonere'court legaUy.appoint
     to the oftice of Cougtp;$urveyora person who
     Is not llosnsad surveyor but has had twenty
     years experlenaeand holds asaoalate oon&ruc-
     tlon engineer rating with civil servles Artfole.
     5299 Revised Civil .?ta%utes?"
has bean recefvedand oarefully oonslderedby this depament.
            Section 44, OS Artiola 13 of our State Constitution
provides:
         "See. 44. The Legislature shall prescribe
    the duties and povide for the eleation by the
    quallSiodvoters of eaoh oouhtp in this State,
    of a oounty treasurer and a county surveyor,
    who shall have an offlcs at the county seat,
    and bold their oSfice for two yeare, a& until
    their successorsare yaallfied;and shall have
    such cm:gmsation a8 may be provided by law.-
          It till be aoted that,the above quoted section OS
the Constitutiondoes not require a lioense or any other par-
ticular qualificationsfor a,County Surveyor.
         Secate sill 351 OS the 47th Legislatureof Texas
is a conprehensivemenduent to Articles 5238 - 3232, inolu-
HonorableWalker Carson, Page 2


sive, behling with *Lieenee~Land Surveyors". We quote from
opinion No. O-3719 of this deptkrtaent which construes said
senate,hill, ea ~0110w.9:
            "Senate Ml1 351 doee not operate to
       nuke   urdawf’ulthe paatioe   OS jurveying by
       LLose who have not obtained a license. It,
       and the ihatute    it anends, si?tplydeny to
       tboee not having a license the gartlcular
       Trivilegesgrmted      by the eat to lioensed
       land surveyore."
              Xe enclose herewith a copy of said opinion for
your   inforxatlon.

          Artioles 5288 - 5298, inoluaive,Section 2 oi Chap-
ter 2, Title 86, Vernon'8 iugoteted Texas Civil Stetutee,  deal
with bounty 2urveyorm. These atatutes provUs for the sleo-
tion, duties, eta. OS the County Surveyor but do not presarlbe
any pextloularqualiSiaationsfor County Surveyors.     Nor 60
the etetuteoprescribethat the ColintyDurveyolsmuatbe ll-
tensed or nust be Uceneed land surveyors.
         Article 5299, Vernon.6 Annotated Texus Civil Stat-
utes, grovidee:
            *All surveys oS public land shall be
       sade by authorityof law and by a surveyor
       duly appointed,cleated or liaenseff,en8
       qualified."
          :%Ieeeume Sron your lettar that there 1s a vaaenQg
in the o:Slce of County Surveyor and the CorUnisaionera~Court
desires to Sill that vaoanoy by appointment.
         It is our opinion that-e County Surveyor 18 not
req?iired
        to be lioensed nor is he required to be a licensed
lend   surveyor.

                                              Very   truly     youra

                                        ATTORNEY     GZXRIIL      OF   TEXAS